Hon. Joseph W. Bellacosa Chief Administrative Judge Unified Court System
You have asked whether judges of the New York City Civil and Criminal Courts, who are assigned under Article VI, § 26 of the State Constitution as acting justices of the Supreme Court, assume the powers of a Supreme Court justice to perform a wedding ceremony anywhere in the State.
Under section 11(3) of the Domestic Relations Law, a marriage may be solemnized by a justice or judge of a court of record. The Supreme Court is a court of record (Judiciary Law, § 2[5]). The Domestic Relations Law restricts the performing of wedding ceremonies by authorized officers, providing: "[n]otwithstanding any other provisions of this article to the contrary no marriage shall be solemnized by a public officer specified in this section, other than a justice of the supremecourt of this State, outside the territorial jurisdiction in which he was elected or appointed" (emphasis added; § 11[6]). The underlined language was added by chapter 378 of the Laws of 1970. Its purpose was to permit justices of the Supreme Court to conduct a wedding ceremony throughout the State (Legislative Bill Jacket, L 1970, ch 378, March 17, 1970 letter from Senator William Rosenblatt to Robert R. Douglass, Counsel to the Governor; Feb. 2, 1970 memorandum in support of S. 7163, A. 3632 from the Judicial Conference of the State of New York).*
The Constitution provides that any judge temporarily assigned to another court under the provisions of section 26 of Article VI "shall have the powers, duties and jurisdiction of a judge or justice of the court to which [he is] assigned" (Art VI, § 26[k]). Section 26(g) authorizes the temporary assignment of a judge of a court for the City of New York to the Supreme Court in the judicial department of his residence. Thus, these temporary justices have all the powers, duties and jurisdiction of the court to which they are assigned, including the power to perform a wedding ceremony anywhere in the State.
We conclude that judges of the New York City Civil and Criminal Courts temporarily assigned as justices of the Supreme Court may perform a wedding ceremony anywhere in the State.
* Even prior to the enactment of chapter 378, this office issued an opinion (1970 Op Atty Gen [Inf] 32) concluding that a justice of the Supreme Court is authorized to exercise his official functions, including the performance of a wedding ceremony, throughout the State, and was not subject to the restrictions of section 11(6) of the Domestic Relations Law. Our conclusion was based upon provisions of the Constitution and State law indicating that the Supreme Court has general, original jurisdiction in law and in equity (NY Const, Art VI, § 7; Judiciary Law, § 140-b). We also cited section 2 of the Public Officers Law providing that a justice of the Supreme Court is a State officer. With the amendment of section 11(6) of the Domestic Relations Law by chapter 378 of the Laws of 1970, it is clear that a justice of the Supreme Court may conduct a wedding ceremony anywhere in the State.